Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered February 21, 1964 after a jury trial, convicting him of arson in the first degree, and imposing sentence. Part of the People’s proof consisted of a confession, oral and written, obtained prior to arraign*439ment. The issue of the voluntariness of the confession was submitted by the trial court to the jury for determination together with other issues. In the light of the decisions in Jackson v. Denno (378 U. S. 368) and in People v. Huntley (15 N Y 2d 72), this action is remitted to the trial court for further proceedings in accordance with People v. Huntley (supra). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, the pending appeal will be held in abeyance.
Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.